Email Communication
Applicant is encouraged to authorize the Examiner to communicate via email by filing form PTO/SB/439 either via USPS, Central Fax, or EFS-Web. See MPEP 502.01, 502, 502.03.                                                                    
DETAILED ACTION
      Information Disclosure Statement
The information disclosure statement filed 10/05/2021 has been fully considered and is attached hereto.
       Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the Claims.  Therefore, the “the liquid coolant is to impinge directly onto the base plate” in Claim 2, “the liquid coolant is to impinge onto a cooling plate” in Claim 3,  “each of the plurality of switching assemblies having a cooling plate” in Claims 6-7, “the plurality of switching assemblies, being spaced apart and having insulating materials therebetween” in Claim 10, “input port of the liquid cooling block having a plurality of jetting apertures” in Claim 11, “impinging the liquid coolant directly onto the base plate of each of the plurality of switching assemblies” in Claim 14, “each of the plurality of switching assemblies comprises impinging the liquid coolant onto a cooling plate” in Claim 15 and “producing jets of the liquid coolant that impinge onto the base plate or onto a cooling plate coupled to the base plate, of each of the plurality of switching assemblies” in Claim 20 must be shown or the features canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended”. If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
   Claim Objections
Claim 5 is objected to because of the following lack of antecedent informalities: 
● In Claim 5, Line 3, “the power transmission line” should be changed to read - - a power transmission line - -.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 1-2, 9, 11-14 and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over Hart et al (US 2020/0006197) in view of Chung et al (US 2019/0296657).
Regarding Claim 1, Hart (in Fig 12) discloses a liquid cooling power flow control system (semiconductor device cooling arrangement, ¶ 51, II. 1-2) comprising: 
a liquid cooling block (480) having an input port (490) and an output port (output port, ¶ 87, II. 5-7); 
a pump (pump, ¶ 86, II. 1-3) for circulating liquid coolant (coolant fluid, ¶ 85, II. 1-5) ; and 
a plurality of switching assemblies (440), for power flow control (¶ 44, II. 1-5), each of the plurality of switching assemblies (440) comprising a base plate (470) arranged to thermally couple to the liquid coolant (coolant fluid, ¶ 85, II. 1-5), (Fig 12).
However, Hart does not disclose an enclosure; wherein a plurality of switching assemblies, for power flow control, contained within and electrically isolated from the enclosure.
Instead Chung (In Fig 7) teaches an enclosure (310); wherein a plurality of switching assemblies (305), for power flow control (¶ 82, II. 20-25), contained within and electrically isolated (¶ 78, II. 2-14) from the enclosure (310), (310 formed from plastic material provides electrical isolation), (Fig 7).
	It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Hart with Chung with an enclosure, with switching assemblies for the power flow control contained within the enclosure and electrically isolated from enclosure to benefit from providing isolation between switching assemblies and the enclosure while protecting the switching assemblies from the outside environment by sealing the switching assemblies within the enclosure (Chung, ¶ 74, II. 16-20). 
	Regarding Claim 2, Hart in view of Chung discloses the limitations of  Claim 1, however Hart (In Fig 12) further discloses wherein the base plate (470) arranged to thermally couple to the liquid coolant (coolant fluid, ¶ 85, II. 1-5) comprises the liquid coolant is to impinge directly onto the base plate (470), (¶ 80, II. 9-15).
Regarding Claim 9, Hart in view of Chung discloses the limitations of Claim 1, however Hart as modified does not disclose wherein the plurality of switching assemblies electrically isolated from the enclosure comprises capability of withstanding an isolation voltage of 4000 V.
Instead Chung (In Fig 7) teaches wherein the plurality of switching assemblies (305) electrically isolated from the enclosure (310), comprises capability of withstanding an isolation voltage of 4000 V (¶ 78, II. 2-14), (310 formed from plastic material would withstand 4000 V isolation).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Hart with Chung with switching assemblies electrically isolated from the enclosure and capable of withstanding and isolation voltage of 4000 V to benefit from providing isolation between switching assemblies and the enclosure while protecting the switching assemblies from the outside environment by sealing the switching assemblies within the enclosure (Chung, ¶ 74, II. 16-20).	 
Regarding Claim 11, Hart in view of Chung discloses the limitations of  Claim 1, however Hart (In Fig 12) further discloses wherein the liquid cooling power flow control system further comprising the input port (490) of the liquid cooling block (480) having a plurality of jetting apertures (430a) to produce jets of the liquid coolant (coolant fluid, ¶ 85, II. 1-5), (¶ 85, II. 1-5), (Fig 12).
Regarding Claim 12, Hart in view of Chung discloses the limitations of  Claim 1, however Hart (In Fig 12) further discloses wherein there is a thermal path from each of a plurality of transistor switches (110) of each of the plurality of switching assemblies (440) to the liquid coolant (coolant fluid, ¶ 85, II. 1-5), (¶ 73, II. 5-13), (Fig 7).
Regarding Claim 13, Hart (in Fig 12) discloses a method for liquid cooling in a power flow control system (semiconductor device cooling arrangement, ¶ 51, II. 1-2), comprising: circulating liquid coolant (coolant fluid, ¶ 85, II. 1-5) through a liquid cooling block (480), to each of a plurality of switching assemblies (440) each having a base plate (470), using a pump (pump, ¶ 86, II. 1-3).
However Hart does not disclose electrically isolating (¶ 78, II. 2-14) each of the plurality of switching assemblies from an enclosure of the power flow control system.
Instead Chung (In Fig 7) teaches electrically isolating each of the plurality of switching assemblies (305) from an enclosure of (310), the power flow control system (¶ 82, II. 20-25).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Hart with Chung with electrically insolating each of the plurality of switching assemblies from an enclosure of the power flow control system to benefit from providing isolation between switching assemblies and the enclosure while protecting the switching assemblies from the outside environment by sealing the switching assemblies within the enclosure (Chung, ¶ 74, II. 16-20). 
Regarding Claim 14, Hart in view of Chung discloses the limitations of  Claim 13, however Hart (In Fig 12) further discloses wherein the circulating the liquid coolant (coolant fluid, ¶ 85, II. 1-5) to each of the plurality of switching assemblies (440) comprises impinging the liquid coolant directly onto the base plate (470), (¶ 80, II. 9-15) of each of the plurality of switching assemblies (440), (Fig 12).
Regarding Claim 20, Hart in view of Chung discloses the limitations of  Claim 13, however Hart (In Fig 12) further discloses wherein the circulating the liquid coolant (coolant fluid, ¶ 85, II. 1-5) to each of the plurality of switching assemblies (440) comprises producing jets (¶ 85, II. 1-5) of the liquid coolant (coolant fluid, ¶ 85, II. 1-5) that impinge onto the base plate (470), (¶ 80, II. 9-15) or onto a cooling plate coupled to the base plate, of each of the plurality of switching assemblies (440), (Fig 12).
Claims 3 and 15 are rejected under 35 U.S.C. § 103 as being unpatentable over Hart Fig 12 in view of Chung and further in view of Hart Fig 9d.
Regarding Claim 3, Hart Fig 12 in view of Chung discloses the limitations of  Claim 1, however Hart as modified does not disclose wherein the base plate arranged to thermally couple to the liquid coolant comprises the liquid coolant is to impinge onto a cooling plate that is thermally coupled to the base plate.
Instead Hart (In Fig 9d) teaches wherein the base plate (910) arranged to thermally couple to the liquid coolant (coolant fluid, ¶ 85, II. 1-5) comprises the liquid coolant is to impinge onto a cooling plate (920), hat is thermally coupled to the base plate (910), (Fig 9d).
	It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Hart Fig 12 with Chung and further with Hart Fig 9d with the base plate comprising liquid coolant being to impinge onto a cooling plate that is thermally coupled to the base plate to benefit from providing additional means of increasing the cooling ability of the heatsink by ensure a turbulent flow (Hart, ¶ 100, II. 1-3). 
Regarding Claim 15, Hart Fig 12 in view of Chung discloses the limitations of  Claim 13, however Hart as modified does not disclose wherein the circulating the liquid coolant (coolant fluid, ¶ 85, II. 1-5) to each of the plurality of switching assemblies (240) comprises impinging the liquid coolant onto a cooling plate (920) that is thermally coupled to the base plate (910), of each of the plurality of switching assemblies (240), (Fig ), (Fig 9d).  
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Hart Fig 12 with Chung and further with Hart Fig 9d with circulating the liquid coolant to each of the plurality of switching assemblies comprising impinging the liquid coolant onto a cooling plate that is thermally coupled to the base plate of each of the plurality of switching assemblies to benefit from providing additional means of increasing the cooling ability of the heatsink by ensure a turbulent flow (Hart, ¶ 100, II. 1-3).
Claims 4-5 and 16 are rejected under 35 U.S.C. § 103 as being unpatentable over Hart in view of Chung and further in view of Moodie et al (US 11,342,749).
	Regarding Claim 4, Hart in view of Chung discloses the limitations of Claim 1, however where Hart (In Fig 12) further discloses wherein each switching assembly (440) or each pair of switching assemblies (440/440), of the plurality of switching assemblies (440), is configurable to produce an AC output (¶ 44, II. 1-5).
	However Hart as modified does not disclose where in the plurality of switching assemblies, is configurable to produce an AC output for injecting reactive power into a power transmission line.
	Instead Moodie (In Figs 1-2) teaches where in the plurality of switching assemblies (high current switches, Col 1, II. 50-56), is configurable to produce an AC output for injecting reactive power into a power transmission line (Col 1, II. 50-56), (Fig 2).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Hart with Chung and further with Moodie with the plurality of switching assemblies being configured to produce AC output for injecting reactive power into a power transmission line to benefit from a compact power flow control unit providing high currents and voltages with the thermal architecture supporting reliable operation over period of years (Moodie, Col 2, II. 10-14).
	Regarding Claim 5, Hart in view of Chung discloses the limitations of Claim 1, however Hart as modified does not disclose wherein the switching assemblies , in the plurality of switching assemblies, are connectable in series or in parallel for injecting reactive power into the power transmission line.
Instead Moodie (In Figs 1-2) teaches wherein the switching assemblies (impedance injection units), in the plurality of switching assemblies (impedance injection units), are connectable in series (Col 4, II. 17-20) or in parallel for injecting reactive power into the power transmission line (Col 4, II. 17-20), (Fig 2).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Hart with Chung and further with Moodie with switching assemblies, in the plurality of switching assemblies being connectable in series or in parallel for injecting reactive power into the power transmission line to benefit from a compact power flow control unit providing high currents and voltages with the thermal architecture supporting reliable operation over period of years (Moodie, Col 2, II. 10-14).
Regarding Claim 16, Hart in view of Chung discloses the limitations of Claim 13, however Hart as modified does not disclose wherein the method further comprising: connecting the switching assemblies, of the plurality of switching assemblies, in series or parallel; and injecting reactive power into a power transmission line.
Instead Moodie (In Figs 1-2) teaches wherein the method further comprising: connecting the switching assemblies (impedance injection units), of the plurality of switching assemblies (impedance injection units), in series (Col 4, II. 17-20) or parallel; and injecting reactive power into a power transmission line (Col 4, II. 17-20), (Fig 2).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Hart with Chung and further with Moodie with switching assemblies, of the plurality of switching assemblies being in series or in parallel, and  injecting reactive power into the power transmission line to benefit from a compact power flow control unit providing high currents and voltages with the thermal architecture supporting reliable operation over period of years (Moodie, Col 2, II. 10-14).
Claims 6 and 17 are rejected under 35 U.S.C. § 103 as being unpatentable over Hart Fig 12 in view of Chung further in view of Hart Fig 9d and further in view of Joshi et al (US 2017/0094837).
Regarding Claim 6, Hart Fig 12 in view of Chung discloses the limitations of Claim 1, however Hart as modified does not disclose wherein the liquid cooling power flow control unit further comprising each of the plurality of switching assemblies having a cooling plate that is thermally coupled to the base plate and has raised surface features.
Instead Hart (In Fig 9d) teaches wherein the liquid cooling power flow control unit (semiconductor device cooling arrangement, ¶ 51, II. 1-2) further comprising each of the plurality of switching assemblies (240), having a cooling plate (920) that is thermally coupled to the base plate (910).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Hart Fig 12 with Chung and further with Hart Fig 9d with the liquid cooling power flow control unit further comprising each of the plurality of switching assemblies having a cooling plate that id thermally coupled to the base plate to benefit from providing additional means of increasing the cooling ability of the heatsink by ensure a turbulent flow (Hart, ¶ 100, II. 1-3).
However Hart as modified does not disclose where in the cooling plate having raised surface features.
Instead Joshi (In Fig 2) teaches where in the cooling plate (140) having raised surface features (143).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Hart Fig 12 with Chung further with Hart Fig 9d and further with Joshi with cooling plate having raised surface features to benefit from increasing surface area  of contact cooling fluid, thereby increasing the heat transfer from the cooling plate to the cooling fluid (Joshi, ¶ 47, II. 3-7).
Regarding Claim 17, Hart Fig 12 in view of Chung discloses the limitations of Claim 13, however Hart as modified does not disclose wherein the circulating the liquid coolant to each of the plurality of switching assemblies comprises circulating the liquid coolant to raised surface features of a cooling plate that is thermally coupled to the base plate of each of the plurality of switching assemblies.
Instead Hart (In Fig 9d) teaches wherein the circulating the liquid coolant (coolant fluid, ¶ 85, II. 1-5) to each of the plurality of switching assemblies (240) comprises circulating the liquid coolant (coolant fluid, ¶ 85, II. 1-5) to a cooling plate (920) that is thermally coupled to the base plate (910) of each of the plurality of switching assemblies (240).
However Hart as modified does not disclose where in the cooling plate having raised surface features.
Instead Joshi (In Fig 2) teaches where in the cooling plate (140) having raised surface features (143).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Hart Fig 12 with Chung further with Hart Fig 9d and further with Joshi with cooling plate having raised surface features to benefit from increasing surface area  of contact cooling fluid, thereby increasing the heat transfer from the cooling plate to the cooling fluid (Joshi, ¶ 47, II. 3-7).
Claims 7 and 18 are rejected under 35 U.S.C. § 103 as being unpatentable over Hart in view of Chung and further in view of Refai et al (US 11,373,929).
Regarding Claim 7, Hart in view of Chung discloses the limitations of Claim 1, however Hart as modified does not disclose wherein the liquid cooling flow control system further comprising each of the plurality of switching assemblies having a cooling plate coupled through thermal interface material to the base plate.
Instead Refai (In Fig 12) teaches wherein the liquid cooling flow control system further comprising each of the plurality of switching assemblies (106/106/106), having a cooling plate (182/184) coupled through thermal interface material (178) to the base plate (102), (Fig 12).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Hart with Chung and further with Refai with the liquid cooling flow control system comprising each pf the plurality of switching assemblies having a cooling plate coupled through thermal interface material to the base plate to benefit from efficiently move heat away from hot regions over the chip package assemblies to regions of the cooling plate assembly that better suited for effectively transferring heat away from the chip package assemblies (Refai, Col 3, II. 4-15).
Regarding Claim 18, Hart in view of Chung discloses the limitations of Claim 13, however Hart as modified does not disclose wherein the circulating the liquid coolant to each of the plurality of switching assemblies comprises circulating the liquid coolant to a cooling plate coupled through thermal interface material to the base plate, of each of the plurality of switching assemblies.
Instead Refai (In Fig 12) teaches wherein the circulating the liquid coolant (working fluid, ¶ 8, II. 17-20) to each of the plurality of switching assemblies (106/106/106) comprises circulating the liquid coolant (working fluid, ¶ 8, II. 17-20) to a cooling plate (182/184) coupled through thermal interface material (178) to the base plate (102), of each of the plurality of switching assemblies (106/106/106).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Hart with Chung and further with Refai with circulating the liquid coolant to each of the plurality of switching assemblies  comprising circulating the liquid coolant to a cooling plate coupled through thermal interface material to the base plate of each of the plurality of switching assemblies to benefit from efficiently move heat away from hot regions over the chip package assemblies to regions of the cooling plate assembly that better suited for effectively transferring heat away from the chip package assemblies (Refai, Col 3, II. 4-15).
Claims 8 and 19 are rejected under 35 U.S.C. § 103 as being unpatentable over Hart in view of Chung and further in view of Campbell et al (US 8,879,257).
Regarding Claim 8, Hart in view of Chung discloses the limitations of Claim 1, however Hart as modified does not disclose wherein the liquid cooling power flow control system further comprising non- electrically conductive tubing for circulating the liquid coolant.
Instead Campbell (In fig 8A) teaches wherein the liquid cooling power flow control system (702) further comprising non-electrically conductive tubing (plastic tubing, Col 6, II. 29-32) for circulating the liquid coolant (liquid coolant, Col 3, II. 49-53), (Fig 8A).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Hart with Chung and further with Campbell with non-electrically conductive tubing for circulating the liquid coolant to benefit from providing electrical isolation between the electrical components of the cooling system while reducing the cost of interconnecting cooling components of the liquid cooling system.
Regarding Claim 19, Hart in view of Chung discloses the limitations of Claim 13, however Hart as modified does not disclose wherein the circulating the liquid coolant comprises circulating the liquid coolant through non-electrically conductive tubing.
Instead Campbell (In Fig 8A) teaches wherein the circulating the liquid coolant (liquid coolant, Col 3, II. 49-53) comprises circulating the liquid coolant (liquid coolant, Col 3, II. 49-53) through non-electrically conductive tubing (plastic tubing, Col 6, II. 29-32), (Fig 8A).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Hart with Chung and further with Campbell with circulating the liquid coolant through non-electrically conductive tubing to benefit from providing electrical isolation between the electrical components of the cooling system while reducing the cost of interconnecting cooling components of the liquid cooling system.
Claim 10 is rejected under 35 U.S.C. § 103 as being unpatentable over Hart in view of Chung further and further in view of Wilkerson (US 2016/0254207).
Regarding Claim 10, Hart in view of Chung discloses the limitations of Claim 1, however Hart as modified does not disclose wherein the liquid cooling system further comprising the switching assemblies, of the plurality of switching assemblies, being spaced apart and having insulating materials therebetween.
Instead Wilkerson (In Fig 7) teaches wherein the liquid cooling system further comprising the switching assemblies (200a/200b), of the plurality of switching assemblies (200a/200b), being spaced apart and having insulating materials (108/114) therebetween (Fig 7).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Hart with Chung and further with Wilkerson with switching assemblies, of the plurality of switching assemblies, being spaced apart and having insulating material therebetween to benefit from controlling the dissipation of heat through a directional heat guide member (Wilkerson ¶ 93, II. 8-17).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure; Cooling System for Power Semiconductor Devices US 2009/0032937, Cooling Apparatus and Method Employing Discrete Cold Plates Disposed Between a Module Enclosure and Electronic Components to be Cooled US 2007/0091569, Semiconductor Arrangement US 2020/00227334, Valve Controlled, Node-Level Vapor Condensation for Two-Phase Heat Sinks US 20013/0027884. Other pertinent art made of record are on form PTO-892 notice of reference cited. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR JALALI whose telephone number is (303)297-4308.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm, Mountain Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 571-272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AMIR A JALALI/Examiner, Art Unit 2835